ARTICLES SUPPLEMENTARY DREYFUS NEW JERSEY MUNICIPAL BOND FUND, INC., a Maryland corporation having its principal office in Baltimore, Maryland (hereinafter called the "Corporation"), hereby certifies to the State Department of Assessments and Taxation of Maryland that: FIRST: The aggregate number of shares of Common Stock that the Corporation has authority to issue is increased by one hundred million (100,000,000) shares of Common Stock, $.001 par value per share, with an aggregate par value of one hundred thousand dollars ($100,000), all of such shares being classified as Class T Common Stock of the Corporation. SECOND: The shares of Class T Common Stock of the Corporation shall have the preferences, conversion and other rights, voting powers, restrictions, limitations as to dividends, qualifications and terms and conditions of redemption as set forth in Article FIFTH of the Articles of Incorporation of the Corporation (the "Charter") and shall be subject to all provisions of the Corporation's Charter relating to stock of the Corporation generally, and to the following: As more fully set forth hereinafter, the assets and liabilities and the income and expenses of the Class T Common Stock of the Corporation shall be determined separately from the other classes of Common Stock of the Corporation and, accordingly, the Corporation's net asset value, dividends and distributions payable to holders, and amounts distributable in the event of liquidation of the Corporation to holders of shares of the Corporation's stock, may vary from class to class.
